Exhibit 10.2

LOGO [g85124ex10_2pg01.jpg]

OFFICER CASH PERFORMANCE AWARD AGREEMENT

THIS OFFICER CASH PERFORMANCE AWARD AGREEMENT (this “Agreement”) is entered into
as of                          by and between MetroPCS Communications, Inc., a
Delaware corporation (“Company”), and                          (“Employee”) in
connection with Employee’s service to the Company as
                            , and grants to Employee a performance award as set
forth below (the “Award”) pursuant to the Amended and Restated MetroPCS
Communications, Inc. 2004 Equity Incentive Compensation Plan (as amended and in
effect from time to time, the “Plan”) and is subject to the provisions of the
Plan, which are incorporated by reference and made a part of this Agreement, as
well as the provisions of this Agreement. By acceptance of the Award, Optionee
agrees to be bound by all of the terms, provisions, conditions and limitations
of the Plan and this Agreement. For purposes of this Agreement, “Employment” or
“Employed” means employment in the position indicated in this paragraph, and
does not include employment at any other position in the Company. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.

 

  1. Plan Framework

(a)            The Award will be allocated based on business unit financial
performance and individual performance on position objectives and individual
effectiveness. Performance bonus criteria and target awards approved by the
Company’s board of directors for fiscal year 2009 are provided in the chart
below.

 

        2009 Cash Performance Award Target Opportunity *

          %                                 

2009 Measures

 

        

STIP Metric Adj.

Weightings

 

Allocation between Company

and Individual Performance

Company/team Performance   

•       Gross Margin

   30.0%  

 

70%

  

•       Adjusted EBITDA per average subscriber

   25.0%     

•       Net Subscriber Additions

   20.0%     

•       Capital expenditures per ending subscriber

   15.0%     

•       Discretionary

   10.0%  

Individual Performance

       30%

    * Target and maximum levels of performance will be set using the following
criteria:

ü Achieving target performance - 0% to 100% payout                üAchieving
maximum performance - 0% to 200% payout

(b)            The performance period for the award begins on January 1, 2009
and ends on December 31, 2009 (the “Performance Period”).



--------------------------------------------------------------------------------

(c)            The Award, if awarded, will be paid in cash the year following
the Performance Period (but in no event later than March 15 following the end of
the Performance Period).

(d)            The Company reserves the right to change its benefits and the
Award allocation formula at any time without notice.

 

  2. Eligibility

(a)            Employee must be actively employed by the Company on the last day
of the Performance Period to be eligible for the Award (if awarded). If Employee
is not actively Employed (or otherwise employed) by the Company on the last day
of the Performance Period, Employee forfeits, and shall not be entitled to or
otherwise eligible for, the Award.

(b)            If Employee commenced Employment after October 31 of the
Performance Period, then Employee is ineligible to receive, and the Company need
not pay, the Award.

 

  3. Proration

(a)            If Employee began Employment with the Company after the first day
of the Performance Period but before October 31 of the Performance Period, the
Award will be pro-rated as described below, provided Employee has satisfied the
other terms of this Agreement.

(b)            Pro-ration will be calculated in whole month increments, with the
pro-rated Award equal to the total Award multiplied by a fraction, the numerator
of which will be equal to the total number of months in the Performance Period
in which the Employee was actively Employed with the Company and the denominator
of which will be twelve.

(c)            If Employee began Employment with the Company on or before the
fifteenth day of a calendar month, the Employee will be credited with service
for that calendar month.

(d)            If Employee began Employment with the Company after the fifteenth
day of a calendar month, Employee will not be credited with service for that
calendar month.

 

  4. Leaves of Absence

(a)            If Employee goes on or continues an approved Company leave of
absence for 30 consecutive days or less during the Performance Period, the
Employee will be considered continually Employed with the Company for the
purposes of the Award and this Agreement.

(b)            If Employee goes on or continues an approved Company leave of
absence for more than 30 consecutive days during the Performance Period, the
Employee is eligible for a pro-rated Award calculated as described in Section 3
hereto, provided Employee has satisfied the other terms of this Agreement.

 

2



--------------------------------------------------------------------------------

  5. Repayments

(a)            In accordance with Company Policy HR225, Return of Incentive Pay,
the Company may make an adjustment or recovery of the Award if performance
measures upon which the Award is based are materially restated or otherwise
materially adjusted (collectively, a “Restatement”) within 12 months of payment
in a manner that would have materially reduced the size of the Award at the time
of payment.

(b)            If a Restatement results from an intentional misrepresentation or
other misconduct on the part of Employee, the Company may recover any material
portion of incentive awards or payments based upon the misrepresentation of
financial information or misconduct from those employees responsible.

 

  6. Award Not Exclusive

Receipt by Employee of the Award does not preclude the Company from making any
other award to Employee under the Plan or any other compensation plan for which
the Employee is eligible.

 

  7. No Guarantee of Employment

Neither this Agreement nor Award confers upon Employee any right with respect to
continuance of employment or other service with Company or any of its
affiliates, nor shall it interfere in any way with any right the Company or any
of its affiliates would otherwise have to terminate such Employee’s employment
or other service at any time.

 

  8. Taxes

(a)            Company has the right to make deductions from the Award in an
amount sufficient to satisfy withholding of any federal, state or local taxes
required by law and may take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.

(b)            Company makes no commitment or guarantee that any federal or
state tax treatment will apply or be available to Employee in connection with
the Award.

 

  9. Severability

In the event that any provision of this Agreement or the Award is held illegal,
invalid, or unenforceable for any reason, such provision shall be fully
severable, but will not affect the remaining provisions of this Agreement and
the Award, and this Agreement and the Award shall be construed and enforced as
if the illegal, invalid, or unenforceable provision had never been included
herein or therein.

 

3



--------------------------------------------------------------------------------

  10. Assignment

This Agreement and all of its terms, covenants and conditions shall inure to the
benefit of and shall be binding upon the undersigned parties, and may not be
assigned by Employee without the written consent of the Company.

 

  11. Amendment and Waiver

This Agreement may only be amended, superseded, canceled, renewed or extended,
by a written instrument signed by each of the parties or, in the case of a
waiver, by the party or parties waiving compliance. No delay on the part of any
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, nor will any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege preclude any further
exercise such right, power or privilege or the exercise of any other such right,
power or privilege.

 

  12. Entire Agreement

This Agreement, together with the Plan, constitutes the entire agreement among
the parties and supersedes all other prior or contemporaneous agreements,
arrangements, undertakings and understandings, both written and oral, among the
parties to this Agreement.

 

  13. Governing Law: Venue

This Agreement, the Plan and the Award and the rights and obligations of the
parties hereunder and thereunder will be governed, construed and enforced in
accordance with the laws of the State of Texas, without regard to principles of
conflicts of laws. Any legal action or proceeding brought by any party arising
out of or relating to this Agreement, the Plan or the Award must be brought in
state or federal courts sitting in Dallas County, Texas. Each party submits to
the exclusive jurisdiction of the state and federal courts sitting in Dallas
County, Texas for all legal actions and proceedings arising out of or relating
to this Agreement, the Plan or the Award.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

EMPLOYEE:

 

Name:   Title:   COMPANY: METROPCS COMMUNICATIONS, INC.

 

By:   Its:  

2009 Performance Award document

 

5